SUPERIOR COURT

OF THE

STATE OF DELAWARE

RlCHARD F. STOKE_S SUSSEX COUNTY COURTHOUSE
JUDGE l THE ClRCL.E, SU|TE 2
GEORGETOWN, DEL.AWARE 1994-7
TEl_EFHONE (302) 856-5264

September 11, 2017

.lames St. Louis
SBI# 00446518
J ames T. Vaughn Correctional Center

1 181 Paddock Road
Smyrna, DE 19977

RE: State of Delaware v. .]ames Sl'. Louis, Def. ID# 0009015005 (R~S)

DATE SUBl\/IITTED: August 29, 2017

Dear Mr. St. Louis:

This is my decision on the document James St. Louis (“defendant”) filed on August 29,
2017 (hereinaf`ter, “August 29, 2017 document”).l l deem this August 29, 2017 document to be
def`endant’s eighth motion f`or postconviction relief filed pursuant to Superior Court Criminal
Rule 61 (“Rule 61").

On l\/Iay 31, 2017, defendant filed a document Which was captioned, “A Formal request
from this Authority to Compel testimony to insure contempt prior to trial did not cause a
disregard for justice to be served.” Hereinaf`ter, this document shall be referenced as “the

Request”. By order dated June 20, 2017, this Court summarily dismissed the Request because it

 

lThe August 29, 2017 document is Docket Entry 201.
1

was repetitive, frivolous and an undue impingement on the Court’s resources. The Court also
directed defendant’s attention to the Delaware Supreme Court’s l\/Iay 9, 2017, decision on the
appeal of defendants’ seventh motion for postconviction relief.2 Therein, the Supreme Court

ruled as follows:

We conclude that St. Louis’ untimely, repetitive, and frivolous filings constitute
an abuse of the judicial process. In the future, the Clerk of the Court is directed to
refuse any filings from St. Louis relating to his 2001 convictions and sentences
unless the filing is accompanied by the required filing fee or a completed motion
to proceed informal paperl`s with a sworn affidavit containing the certifications
required by 10 Del. C. § 8803(€) and that motion is granted by the Court.

[Footnote omitted.]
*** St. Louis is ENJOINED under 10 Del. C. § 8803 and this Order from filing

a future notice of appeal or extraordinary writ concerning his 2001 convictions a

and sentences without first obtaining the Court’s permission. [Emphasis added.]J

On August 29, 2017, defendant refiled the Request. He incorporated the Request in the
August 29, 2017 document wherein he contends the Request is not “concerning a conviction or
sentencing.” Instead, he argues, it challenges “the constitutionality of the procedures leading up
to his trial” and it challenges trial counsel’s effectiveness “for failure to request an evidentiary
hearing for improprieties of the state procedures that happened outside of the courtroom and
[indecipherable] for an exclusionary ruling on testimony if/when it was determined illegally

obtained.”4 In the August 29, 2017 document, defendant attempts to explain why the Court

should consider this repetitive and barred complaint that the prosecutor used a third party to

 

2Sl. Loul`s v. State, 162 A.3d 101, 2017 WL 19277707 (Del. May 9, 2017) (TABLE).

3St. Louis v. State, supra at **1-2 . This ruling applies to any postconviction motions,
motions for new trials, or any other pleading defendant might file which undertakes an attempt to
attack or address the pre-trial, trial, convictions and/or sentences in this case.

4August 29, 2017 document at 2.

influence the complaining witness’s trial testimony. He demands the holding of an evidentiary
hearing on this matter.

How defendant labels his challenges and requests or the format in which he presents these
challenges, requests, and/or petitions is irrelevant; instead, the substance of the claims controls.5
Defendant’s claims constitute grounds for postconviction relief. Thus, defendant has filed his
eighth motion for postconviction relief and consequently, Rule 61 governs the consideration of
this pending matter.

As defendant is well aware, the motion is procedurally barred. At this point in time, a
postconviction motion may be considered only if defendant pleads with particularity that new
evidence exists that creates a strong inference that he is actually innocent in fact of the acts
underlying the charges of which he was convicted or he pleads with particularity a claim that a
new rule of constitutional law, made retroactive to cases on collateral review by the United States
Supreme Court or the Delaware Supreme Court, applies to his case and renders the convictions
invalid. Defendant has not attempted to meet this standard and thus, the Court dismisses the
motion summarily pursuant to Rule 61(d)(2). Because the motion is summarily dismissed,
defendant is not entitled to a hearing in this matter.

Defendant repeatedly has filed meritless motions regarding his conviction in this Court as

well as in the United States District Court for the District of Delaware.6 His repeatedly meritless

 

5Bl`ggl.`ns v. Departmenl QfCorrecliol/ls of the Sl'ate QfDelaware, 2004 WL 1965920, * 2
(Del. Super. Aug. 9, 2004), aff’d, 872 A.2d 959 (Del. April 22, 2005) (TABLE).

6I set forth the Superior Court decisions chronologically: State v. St. Louis, 2004 WL
2153645 (Del. Super. Sept. 22, 2004), q/_‘}"d, 869 A.2d 328 (Del. March 1, 2005) (TABLE); St.
Louis v. Stale, 2008 WL 601630 (Del. Super. l\/Iarch 6, 2008), qff’a', 963 A.2d 139 (Del. Dec. 18,
2008) (TABLE); State v. Sl'. Louis, Def. ID# 0009015005, Stokes, J. (Jan. 19, 2010), q{f’d, 996

3

filings impose a burden on this Court’s resources From this point forward, any document which
is filed in this matter and which attempts to attack or address effectiveness of counsel, the pre-
trial proceedings, the trial proceedings, and/or the convictions in this case must comply with the
requirements of Rule 61(d)(2)(i) or (ii). lf such a document does not comply with Rule

61(d)(2)(i) or (ii), the document shall be rejected and returned to defendant without docketing,

consideration and/or a ruling.

IT IS SO ORDERED.

Very truly yours,

  
 
 

 

"‘ ~-.(”'--

/_
.//¢___ __ __.

cc: Prothonotary’s Office
Melanie C. Withers, Esquire
Public Defender’s Office

 

A.2d 794 (Del. May 18, 2010) (TABLE); Stal'e v. Sl. Loul's, 2010 WL 2802415 (Del. Super. July
8, 2010), an’d, 5 A.3d 631 (Del. Oct. 4, 2010) (TABLE); Stale v. Sl. Louis, 2010 WL 5313231
(Del. Super. Dec. 10, 2010), qff’a', 19 A.3d 302 (Del. May 9, 2011), reh. den. (May 25, 2011)
(TABLE); State v. Sl'. Louis, Def. ID# 0009015005, Stokes, J. (Oct. 25, 2011), qff’a’, 36 A.3d 350
(Del. Jan. 17, 2012) (TABLE); State v. St. Louis, Def. ID# 0009015005, Stokes, J. (Sept. 16,
2014), aff’a', 105 A.3d 990 (Del. Nov. 24, 2014), reh. den. (Dec. 9, 2014) (TABLE); Slate v. St.
Louis, 2016 WL 5864584 (Del. Super. Oct. 5, 2016), ajj"a’, 162 A.3d 101 (Del. l\/Iay 9, 2017)
(TABLE). The history of his litigation in the United States District Court in and for the District
of Delaware is outlined in St. Louis v. Pl.`erce, 2016 WL 626222 (D.Del. Feb. 16, 2016).

4